Name: Commission Regulation (EC) No 1180/2003 of 2 July 2003 establishing specific measures for import licences covering sugar from Serbia and Montenegro
 Type: Regulation
 Subject Matter: Europe;  beverages and sugar;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32003R1180Commission Regulation (EC) No 1180/2003 of 2 July 2003 establishing specific measures for import licences covering sugar from Serbia and Montenegro Official Journal L 165 , 03/07/2003 P. 0016 - 0016Commission Regulation (EC) No 1180/2003of 2 July 2003establishing specific measures for import licences covering sugar from Serbia and MontenegroTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 680/2002(2), and in particular Article 22(2) thereof,Whereas:(1) Commission Regulation (EC) No 764/2003 of 30 April 2003 suspending for a period of three months, with regard to sugar of CN codes 1701 and 1702 imported from Serbia and Montenegro, the arrangements provided for in Council Regulation (EC) No 2007/2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process(3), was published in the Official Journal of the European Union on 1 May 2003 and came into force on 8 May 2003.(2) Regulation (EC) No 764/2003 suspends the preferential treatment of sugar imported from Serbia and Montenegro as from 8 May 2003. Suitable measures should be adopted to enable holders of import licences to recover their security where they no longer wish to avail themselves of a certificate on the terms pertaining as from 8 May 2003.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1Holders of import licences issued under Article 7(2) of Commission Regulation (EC) No 1464/95(4) and valid after 7 May 2003 may request that such licences be cancelled. In such cases, the security referred to in Article 8(1)(d) of that Regulation shall be released without delay.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.(3) OJ L 109, 1.5.2003, p. 13.(4) OJ L 144, 28.6.1995, p. 14, as last amended by Regulation (EC) No 995/2002 (OJ L 152, 12.6.2002, p. 11).